DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment Authorized 

Authorization for these examiner’s amendments were given in an interview with Ningjiao Zhang on October 7, 2021 and October 27, 2021.

Please amend Applicants’ “IN THE CLAIMS” as follows:

21. (Examiner’s Amendment) A memory device, comprising: a multi-layer stack comprising a hard mask, a top electrode, a switching dielectric, and a bottom electrode; a sidewall spacer alongside the hard mask, the top electrode, and the switching dielectric and disposed on the bottom electrode; a dielectric layer overlying the hard mask; and a top electrode via extending through the dielectric layer and the hard mask to reach on the top electrode; wherein the hard mask and the sidewall spacer are formed by different materials; 
wherein the top electrode via has a first outer sidewall that directly contacts a bottom surface of the hard mask and lower than a top surface of the hard mask.

26. (Examiner’s amendment) The memory device of claim 9, a vertical plane separates [[the]] a bottom surface of the top electrode via to a first distance 


Allowable Subject Matter

Claims 1-15, 21 and 23-26 are allowed.

Regarding Claim 1: Independent claim 1 is allowed because of the inclusion of the limitation “…wherein the top electrode via has a bottom that directly contacts an upper surface of the top electrode and a lower sidewall that directly contacts the sidewall spacer along an interface above the top electrode and below the hard mask” whereas, when combined with its remaining limitations, is not found in the prior art references.  

Claims 2-8 are allowable over the prior art by virtue of each claim’s respective dependency upon independent claim 1. 

Regarding Claim 9: Independent claim 9 is allowed because of the inclusion of the limitation “…wherein the top electrode via has a bottom that directly contacts an upper surface of the top electrode and a lower sidewall that directly contacts the sidewall spacer along an interface above the top electrode and below an upper surface of the hard mask…” whereas, when combined with the remaining limitations, is not found in the prior art references.  

Claims 10-15 and 26 are allowable over the prior art by virtue of each claim’s respective dependency upon independent claim 9. 


Regarding Claim 21: Independent claim 21 is allowed because of the inclusion of the limitation “…wherein the top electrode via has a first outer sidewall that directly contacts a bottom surface of the hard mask and lower than a top surface of the hard mask” whereas, when combined with remaining limitations, is not found in the prior art references.  

Claims 23-25 are allowable over the prior art by virtue of each claim’s respective dependency upon independent base claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/Charles N. Ausar-El/
Examiner
Art Unit 2819
11/12/2021




/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819